Citation Nr: 1816578	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-16 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.   Whether new and material evidence has been received to reopen the service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the service connection claim for tinnitus, and if so, whether service connection is warranted.  

3. Whether new and material evidence has been received to reopen the service connection claim for psoriasis or other skin conditions of the right elbow, and if so, whether service connection is warranted. 

4.  Entitlement to an increased disability rating in excess of 10 percent for stress fractures residuals of the right shin. 

5.  Entitlement to an increased disability rating in excess of 10 percent for stress fractures residuals of the left shin.  

6.  Entitlement to a compensable rating for status-post appendectomy residual scars, including pain and discomfort. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Anne M. Buckley-Johnson, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to November 2004.  This combat Veteran was recognized with multiple awards, including a Global War on Terrorism Expeditionary Medal, a National Defense Service Medal, and an Army Service Ribbon.  He served three consecutive tours in Iraq during the Persian Gulf War as a 19 Kilogram M1 Abrams Armor Crewman (**tank operator**).  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2009 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran was notified of the December 2009 rating decision in January 2010.  

During the pendency of the appeal, the Veteran submitted an application for TDIU in March 2014.  The claim for TDIU was denied in April 2014 but now comes before the Board as part and parcel of the increased rating claims also on appeal.  

The Veteran waived a hearing before the Board in his June 2012 substantive appeal, via a VA Form 9.  

As a procedural matter, the Veteran initially requested to reopen his service connection claim for PTSD in July 2009.  The claim was denied in the December 2009 rating decision.  Ultimately, the Veteran was granted service connection in an August 2014 supplemental statement of the case and implementing rating decision.  The Veteran filed a timely notice of disagreement with the assignment of an initial disability rating of 30 percent.  However, the RO has not yet issued a statement of the case with regard to the initial rating appeal.  Thus, the claim for a higher initial rating for the now service-connected PTSD is not before the Board.  

Additionally, the Veteran submitted a claim for service connection for a traumatic brain injury (TBI) in May 2013.  The RO denied service connection for the TBI in April 2014 and the Veteran filed a timely notice of disagreement in August 2014.  The Veteran's representative asserts that the claim for service connection of the TBI is inextricably intertwined with the initial increased rating claim for the PTSD.  However, the RO has not yet issued a statement of the case with regard to the claim for service connection for a TBI.  Thus, the claim for service connection for a TBI is not before the Board. 

The Board notes that the issues involving the appeal of the assignment of the initial rating for PTSD and denial of service connection for TBI are also part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage.  The RO has not yet issued a statement of the case regarding these claims.  The Board acknowledges that ordinarily those claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address these claims at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, psoriasis or skin condition of the right elbow, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed November 2007 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and psoriasis plaque or skin condition of the right elbow, among other claims.  The Veteran did not initiate an appeal to the November 2007 rating decision, and it became final.

2.  New evidence received since the last final rating decision in November 2007 raises a reasonable possibility of substantiating service connection for bilateral hearing loss, tinnitus, and psoriasis plaque or skin condition of the right elbow.  

3.  For the entire period on appeal, the bilateral shin stress fractures have resulted in painful, but otherwise non-compensable limitation of motion; there has been no evidence of bilateral knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion, limitation of extension, or genu recurvatum.

4.  The evidence shows that there are three painful yet stable appendectomy surgical scars.  


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied the Veteran's request to reopen the claim for service connection for bilateral hearing loss, tinnitus, and psoriasis or other skin conditions of the right elbow is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1103 (2017).

2.  Evidence received subsequent to the last final rating decision is new and material to the claims for service connection for bilateral hearing loss, tinnitus, and psoriasis or other skin condition of the right elbow; thus, the claim is reopened.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  For the entire period on appeal, the criteria for an initial 10 percent rating, but no higher, for right shin fracture have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5262 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).

4.  For the entire period on appeal, the criteria for an initial 10 percent rating, but no higher, for left shin fractures have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5262 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011); Deluca v. Brown, 8 Vet. App. 202 (1995).

5.  The criteria for an increased rating in excess of 20 percent for status- post appendectomy scars with residuals of pain and discomfort have been met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veteran asserts that VA has not met its duty to assist because several audiology examinations have been unable to produce valid puretone testing thresholds to determine whether the Veteran has a current hearing loss disability.  As the service connection claim for bilateral hearing loss is being reopened and remanded herein, and the duty to assist has not been raised by the Veteran or his representative with regard to any other issues on appeal, the Board limits its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record for the issues being decided in this decision.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Reopening Claims and New and Material Evidence

The Veteran seeks to reopen previously denied service connection claims for bilateral hearing loss, tinnitus, and psoriasis of the left elbow.  

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C. § 5108 (2012).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade, 24 Vet. App. at 110.  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

Service connection for tinnitus was denied by a November 2007 rating decision, of which the Veteran was notified in November 2007.  The Veteran did not file a notice of disagreement within one year of the notification of the rating decision; thus, it became final.  See 38 U.S.C § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.  

The RO's November 2007 denial of service connection for bilateral hearing loss and tinnitus was based on the finding that there was no evidence of a current hearing loss disability and there was no evidence of onset during active service or evidence it was otherwise related to active service.  The November 2007 denial for service connection for psoriasis or other skin condition of the right elbow was based on lack of current diagnosis of psoriasis.  The pertinent evidence before the RO in November 2007 included the Veteran's service treatment records, VA treatment records from East Orange VAMC, photographs and statements from the Veteran, VA general examination, VA hand examination, VA dental examination, VA PTSD examination, and a VA genitourinary examination.  

As to the bilateral hearing loss and tinnitus, the evidence received since the November 2007 final rating decision pertinent to the claim includes new VA treatment records and a DD 215 for correction of records verifying the Veteran's combat service in Iraq from April 2003 to July 2004.  See also March 27, 2013 letter from Army Review Boards Agency.  The new evidence submitted, including additional statements made by the Veteran contending he experienced bilateral hearing loss and tinnitus in service and since discharge from service, must be presumed credible for the limited purpose of evaluating whether the claim should be reopened.  Additionally, the Veteran indicates his hearing loss and tinnitus have worsened since the original denial of service connection in November 2007, indicating he may now meet the criteria for hearing loss for VA purposes.  See June 2012 VA Form 9.  The Veteran asserts he has hearing loss because all of his friends and family tell him he always talks too loudly.  See August 2012 VA audiology consultation.  Additionally, a Social Security disability report indicates the Veteran had trouble hearing and responding to the interviewer.  See September 2010 SSA record.  As this new evidence relates to the bases of the prior final denial for the hearing loss, it is material to the claim.  Thus, the new and material evidence warrants that the claims for bilateral hearing loss and tinnitus be reopened.  

As to the claim for service connection of psoriasis or other skin condition of the right elbow, relevant evidence received since the final November 2007 rating decision includes VA treatment records and VA skin examination.  See August 2009; September 2010, May 2014, and April 2017 VA treatment records.  The Veteran has now been diagnosed with several skin conditions, to include eczema, which may also affect the right elbow.  This diagnosis must be presumed credible for the limited purpose of evaluating whether the claim should be reopened.  As this new evidence relates to the basis of the prior final denial, it is material to the claim.  Thus, the new and material evidence warrants that the claim for psoriasis or other skin condition of the right elbow be reopened.  

III.  Pertinent Increase Rating Statutes and Regulations  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A.  Right and Left Shin Fractures (Shin Splints)

The Veteran is currently in receipt of a noncompensable initial disability rating for bilateral shin splints.  He contends that a higher rating is warranted.

The Veteran's bilateral shin splints are currently rated by analogy under 38 C.F.R. 
§ 4.71a, DC 5299-5262, applicable to impairment of the tibia and fibula.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted condition is encountered, as with shin splints, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  

Under DC 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.  Given that the Veteran does not have malunion of the tibia and fibula, the rating criteria in this case is imprecise, but the Board's analysis focus on whether the disability most nearly approximates slight, moderate, or marked disability, or disability approximating loose motion requiring a brace.
Descriptive words such as "slight," "moderate" and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Turning to the evidence, service treatment records reflect that the Veteran had pain in his shins that was worse with running during boot camp.  The Veteran was also involved in a rollover accident inside a tank while serving in Iraq.  

A VA treatment record dated October 2008 indicated that the Veteran's gait was normal.  The Veteran reported in a December 2008 VA treatment record that he worked as a machinist.  He was required to stand for long periods of time which made his legs hurt.  

The Veteran was afforded x-ray studies in August 2009 at the VA emergency room.  The treatment records report the Veteran had a history of stress fractures in lower legs during service and frostbite in his feet.  The x-ray studies showed no acute change in the Veteran's lower extremities as compared to previous x-rays taken in May 2007.  There was no evidence of fracture or dislocation, no abnormal posterior reactions to suggest new recent stress fractures.  Small focuse of sclerosis was noted in the anterior margin of the tibia's distal diametaphysis, which was viewed to be likely a small bone island or benign cortical defect.  The radiologists' impression was that there was no evidence of fracture, displaced fracture, or dislocation.  The Veteran reported improvement in his bilateral shin pain with 600 milligrams of Ibuprofen.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported constant pain with standing and prolonged walking.  The examiner found the Veteran had no problem with repetitive use.  The Veteran denied incapacitating episodes or flare ups.  The examiner found that the bilateral shin pain did not interfere with the Veteran's job, but did interfere with his daily activities in that it limited how long he could stand and how far he could walk.  On physical examination, there was no swelling, cellulitis, or deformity.  The Veteran was using a straight cane to assist in ambulating.  Ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees, bilaterally.  The Veteran reported pain with light palpation over lower extremities.  Motor strength was 5-/5.  Significantly, the examiner noted there was symptom magnification.  For instance, the examiner reported that the Veteran did not give full effort to dorsiflexion or plantar flexion of the feet.  To support this conclusion, the examiner pointed out that the Veteran was able to stand on his toes and heels, which was inconsistent with the limited range of motion of the ankles.  Additionally, reduced muscle strength was measured, but, again, the Veteran was able go up on his heels and toes.   This was reported as inconsistent with the examination findings.  No atrophy of the bilateral lower extremities was found.  After repetitive motion, no additional joint limitation due to pain, fatigue, or lack of endurance was seen.  After the physical examination and reviewing the previous x-ray studies, the VA examiner's assessment was that the Veteran had a normal lower extremity examination.  

The Veteran was afforded another VA examination in March 2012.  He did not report flare-ups that impacted the function of his lower leg.  Bilateral knee flexion was to 140 degrees without objective evidence of painful motion.  Bilateral knee extension was to 0 degrees (indicating no limitation on extension) without objective evidence of painful motion.  The Veteran was able to perform repetitive use testing and after three repetitions, no additional loss of range of motion or additional functional loss was found.  No pain to palpation for joint line or soft tissue of either knee was found, and muscle strength was measured at 5 out of 5 (normal) bilaterally.  Instability testing was normal for the knees bilaterally.  No patellar subluxation was observed.  The Veteran had a history of shin splints and stress fractures of the lower extremities, bilaterally.  No chronic exertional compartment syndrome, genu recurvatum, leg length discrepancy, meniscal conditions, or surgery for meniscal conditions were noted.  The examiner noted the Veteran was tender over the tibialis anterior bilaterally with ankle dorsiflexion resistance.  The examiner reported the Veteran has been prescribed a cane for ambulation, but he never uses it.  The examiner also noted that the functional effect of the Veteran's bilateral shin disabilities were that they limited his ability to run.  X-ray studies were ordered for the Veteran, but he did not appear for them.  The examiner noted that without current x-ray studies, the Veteran's current condition could not be evaluated.  Of note, a VA patient education note also dated March 2012 reported the Veteran's gait as steady. 

The Veteran was afforded bilateral shin x-ray studies in June 2012.  The x-ray report indicates no fracture in either tibia or fibula.  Small sclerotic focus in distal right tibial metaphysis, likely a bone island about 1 centimeter was noted.  The knee joint appeared grossly preserved.  There was no bony deformity, and no lytic or blastic legions within the bone island.  The tibiotalar joint was intact.  Bone reaction or destruction was reported.  The radiologist's impression was of a small bone island in the right distal tibia, unchanged from August 2009 x-rays.  There was no fracture or bi-cortical reaction or destruction and no lesions.  

The Veteran was treated at VA with physical therapy.  The Veteran experienced bilateral leg pain from the bottom of his knee cap, down the shins, and to the bottoms of his feet.  The Veteran described the pain as achy.  At best, the Veteran rated his pain a 5 out of 10, with 10 signifying the most intense pain.  The Veteran rated the pain at worst at 10 out of 10.  The pain was worse with jogging, lifting, long distance walking, and climbing steps.  The pain went away when he lay down, elevated his legs, and applied Bengay and ice packs.  He reported his knees occasionally locked up, and he experienced pins and needles in the bottom of his feet that traveled up to his knees.  The symptoms were the worst in the morning.  On physical examination, the physical therapist noted "dramatic tenderness to superficial palpation or skin rolling along tibia anteriorly, bilaterally."  Range of motion measurements could not be reported due to the Veteran's "inappropriate/disproportionate/exaggerated reactions."  Clinical examination was limited given unreliable and inconsistent findings.  The physical therapist reported the Veteran would benefit from physical therapy to focus on gait retraining.  

Also of record is the Veteran's application, medical evaluations and medical records in support of his request for Social Security disability benefits dated April 2013.  Range of motion testing showed flexion and extension to 40 degrees in the right knee and to 90 degrees in flexion and extension in the left knee.  Right hip forward flexion was to 40 degrees and left hip was to 50 degrees.  Backward extension, abduction, exterior rotation, and adduction were not reported in degrees.  Dorsiflexion of the left ankle was to 10 degrees, and the right ankle dorsiflexion measurement is illegible.  Plantar flexion was not reported in degrees.  The Veteran reportedly used a cane at all times to ambulate, for support, and for balance, but could not walk at a reasonable pace.  Tenderness along shin lines bilaterally was reported.  

VA physical therapy treatment records in May 2013 report mildly antalgic gait with pain on palpation to anterior tibial ridge bilaterally.  Additional VA treatment notes in May 2013 indicate the Veteran had pain in his bilateral anterior shins, rated 7 out of 10 with 10 indicating the most severe pain.  The Veteran reported a history of bilateral shin fractures when Afghanistan.  The pain was worse when walking and better with sitting.  He also reported numbness and swelling in the bilateral feet with prolonged sitting, and these symptoms extended to the distal third of the lower leg.  On physical examination, the Veteran had mild swelling in his right lateral distal foot and ankle, the anterior tibial ridge was tender bilaterally, and the Veteran had an antalgic gait to the right.  The physical therapist noted the Veteran's right foot was only partially inserted into his shoe, with the heel out of the shoe.  An MRI was ordered of his shins.  

The Veteran was afforded another VA examination of his shins in June 2013.  The Veteran reported his functional loss due to the bilateral shin disabilities included inability to jog, wear sneakers, walk long distances, walk upstairs, play soccer or other sports, play with his kids, or carry his four year old son.  He reports constant mid anterior shin pain.  The Veteran wrapped his shins with lineament and ace wraps and treated his pain with 600 milligrams of Ibuprofen daily with relief.  The Veteran denied flare ups.  Range of motion of the knees or ankles, additional functional loss due to repetitive use testing, and stability testing of the knee were not reported.  Muscle strength of the lower extremities was 5 out of 5, bilaterally.  A history of shin splints was confirmed.  The examiner indicated "exquisite tenderness over bilateral anterior shins, but also with significant tenderness circumferentially around the calves."  No swelling, erythema, or warmth was detected.  The Veteran did not use any assistive devices to ambulate.  The examiner noted that the Veteran had a long history of PTSD and TBI and seemed "significantly impaired."  The Veteran had not yet been afforded the MRI of the shins ordered in May 2013.  The examiner noted there was a history of anterior shin splints, but that the Veteran's increased pain without any evidence of injury or restressing was of questionable etiology.  The examiner suspected a significant amount of functional overlay to the pain.  

The Veteran reported to VA in August 2013 that he had been unable to make it to VA for the MRI of his shins due to a lack of transportation.  The Veteran rated his pain at its worst as 11 out of 10 and at best 6 out of 10.  H reported current pain as 9 out of 10.  He reported constant pain that was worse when standing, walking long distances, and doing any activities.  He was noted to ambulate with a cane.  The Veteran believed his right leg was not positioned correctly when he walked, and described his shins as bruised and twisted.  
The Veteran was again afforded physical therapy at VA.  A treatment note dated March 2014 reported that maximal medical improvement of his shin pain had been achieved.  The physical therapist noted the pain in his shins was coming from his gait pattern and flexibility of his bilateral lower extremities.  Slight tenderness to palpation bilaterally to the medial tibial midshaft was found.  

VA treatment notes dated in February 2014 indicated an MRI of the shins was ordered in May 2013, but had not yet been completed.  As of February 2014, the Veteran was again in an inpatient PTSD program.  The physical therapist noted that the MRI would be reordered when he was released.  

The Veteran was afforded an additional VA examination in November 2014.  The Veteran's range of motion in his knees bilaterally was noted as normal, at both initial measurements and on repetitive use testing, with flexion to 140 degrees and extension to 0 degrees.  No pain on weight bearing or objective tenderness to palpation was found.  Pain, weakness, fatigability, and incoordination did not significantly limit the Veteran's functional use over time.  The Veteran denied flare ups.  Muscles strength was normal at 5 out of 5.  There was no muscle atrophy, ankylosis, recurrent patellar subluxation, instability of the knee, or meniscal condition was found.  Shin splints were reported bilaterally, but they did not affect the range of motion in the knees or the ankles.  The Veteran's current symptoms were pain when walking.  The examiner noted the Veteran did not use an assistive device for ambulation.  

The Veteran was treated at VA in April 2017 with regard to his bilateral lower extremities.  The Veteran reported weakness in the lower extremities, and as a result, falling.  February 2017 VA treatment records indicated a diffuse myopathic process and elevated CPK on lab testing.  The Veteran was again fitted for a strait cane and the physician recommended a muscle biopsy.  The Veteran has not yet undergone this procedure.  

After a review of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that initial ratings of 10 percent are warranted for the Veteran's bilateral shin splints.  The Veteran has consistently reported having pain with prolonged walking or standing.  Pain is the only reported symptom of the bilateral shin splints and/or stress fractures.  

Overall, the Veteran's disability picture is consistent with a "slight" disability involving pain with running.  As such, separate 10 percent ratings are for assignment as the diagnostic criteria under DC 5262 contemplate a single extremity and not a combined bilateral disability picture.  The competent and credible evidence of record indicate the symptoms are not consistent with a moderate disability level.  The Veteran's lay statements of symptomatology were considered, but they are not generally credible.  In this regard, there is significant medical evidence that the Veteran is exaggerating the severity of his symptoms with regard to this disability.  The medical evidence of record is the most probative evidence, and high weight is assigned to it.  Therefore a rating higher than 10 percent under DC 5262 for each shin is not warranted.  Moreover, a separate or higher rating is not assignable by analogy to any other diagnostic code.  Indeed, the medical evidence shows that the Veteran's shin splints do not affect the functioning of any other joint.  There is also no other compensable disability not already contemplated by the ratings assigned under DC 5262, which broadly and comprehensively includes all associated symptoms, such as pain. 

In conclusion, when reconciling the medical evidence into a consistent picture, it is found that the Veteran's disability picture is most consistent with a 10 percent disability level for each shin.  Staged ratings are not warranted.  See Hart, 21 Vet. App. at 505.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor in finding that separate 10 percent ratings are warranted for "slight" disability due to painful motion, but no higher.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5262; Burton, 25 Vet. App. at 1.  

Accordingly, resolving all doubt in his favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that the Veteran is entitled to the minimum compensable ratings for bilateral shin fractures manifested by pain for the entire period on appeal.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.

B.  Appendectomy Scar 

The Veteran is currently in receipt of a 10 percent rating for a post-surgical scar after undergoing an appendectomy during service.  

DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the appendectomy scars are clearly not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.

During an August 2009 VA scar examination, the examiner noted that the Veteran had a scar from an emergent appendectomy in 2004 after his appendix ruptured from an RBG explosion.  The Veteran exhibited residual scarring from the laparoscopic surgery.  The examiner noted that there were several small scars in the midepigastric region around the umbilicus.  The Veteran reported occasional tenderness in this area.  The scars were measured with a maximum length of 2 centimeters and maximum width of 0.3 centimeters.  The scars were well-healed, skin colored, and superficial with no deep tissue involvement.  No atrophy, induration, loss of tissue, skin breakdown, inflammation, keloid formation, or ulceration, was found.  There was no tenderness found on palpation.  

In a June 2013 VA scars examination, the examiner noted that there were superficial scars from the 2004 laparoscopic appendectomy.  The Veteran continued to report intermittent episodes of discomfort with certain body movements.  The Veteran denied using creams or medications in the previous 12 months.  The examiner reported there were no painful or unstable scars and there were no scars that were both painful and unstable on the trunk or extremities.  None of the scars were from a burn.  Three scars were measured on the anterior trunk.  Each scar was linear and measured 1.5 centimeters each.  There were no superficial nonlinear or deep nonlinear scars found on the Veteran's trunk.  None of the scars limited the Veteran's functional ability nor impacted his ability to work.  All of the scars were superficial, linear, non-ulcerating, well healed, and skin colored.  No skin breakdown, tenderness, deep tissue involvement, or tissue adherence was found.  The total percentage of the body affected by these scars was 0.1 percent and none of the scars were on an exposed area.  

The Veteran was treated at VA in May 2014.  The Veteran reported that he had metal clips placed in his abdomen.  The VA internist reported that the Veteran had a CT scan of his abdomen at Martinsburg VAMC in December 2013, and no calcification or metal clips were seen.  There is also no indication in the medical records associated with the claims file that metal clips or any other similar medical material of that type was used on the Veteran's abdomen.  

Upon review of the evidence of record, the Board finds that a rating of 20 percent is warranted for the Veteran's appendectomy scars under DC 7804 for three or four painful scars, but no higher.  The evidence shows that there are 3 scars from the laparoscopic appendectomy.  See June 2013 VA examination.  The Veteran credibly reports pain and discomfort in the area intermittently and with certain movements.  However, the evidence does not show that there are 5 or more scars that are painful and/or unstable as required for a 30 percent rating under Diagnostic Code 7804.  

The Board further finds that separate ratings under DCs 7801 and 7802 are not warranted, as the Veteran's scars are not more than 144 square inches in area, deep, or nonlinear.  Finally, the evidence of record does not indicate any of the Veteran's scars are productive of limitation of function; therefore, a compensable rating is not warranted under DC 7805.

C.  Additional Matters

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER


As new and material evidence has been received, the service connection claim for a tinnitus is reopened; to this extent only, the claim is allowed.  

As new and material evidence has been received, the service connection claim for a bilateral hearing loss is reopened; to this extent only, the claim is allowed.  

As new and material evidence has been received, the service connection claim for psoriasis or other skin condition of the right elbow is reopened; to this extent only, the claim is allowed.  

A 10 percent disability rating, but no higher, under Diagnostic Code 5262 for the right shin for the entire period on appeal is granted.

For the entire period on appeal, a 10 percent disability rating, but no higher, under Diagnostic Code 5262 for the left shin is granted.  

For the entire period on appeal, a 20 percent rating, but no higher, for status-post appendectomy scars with residuals of pain and discomfort is granted. 


REMAND

Further development is required to analyze the claim for service connection for bilateral hearing loss, tinnitus, and psoriasis or other skin conditions of the right elbow.  

The Veteran contends he has reduced hearing acuity and has since his combat service in Iraq.  However, despite being afforded multiple VA examinations and audiology consults, accurate and valid pure tone threshold testing results have not been provided or obtained.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  However, the Board emphasizes that the duty to assist is a two-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran should be afforded an additional VA audiological examination, but the Veteran must use his best efforts to cooperate during the audiological examination so the audiologist can report accurate testing results and formulate an etiology opinion as to any bilateral hearing loss and tinnitus.  

Additionally, a VA examination is warranted for the claim for psoriasis or other skin condition of the right elbow.  The previous VA examinations have discussed the psoriasis disability, but not the additional skin disabilities that appear in the record to include eczema.  As VA treatment records indicate there is a lichenification on his right elbow and he has additionally be diagnosed with other dermatological conditions, such as eczema, a new VA examination is warranted to evaluate whether the Veteran has a skin disability of the right elbow.  See September 2008, September 2009, and April 2017 VA treatment records.   

Finally, the assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) (2012) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

Thus, the remand regarding the claims for service connection for tinnitus, bilateral hearing loss, and psoriasis or other skin condition of the right elbow discussed above, could have an outcome that affects eligibility for TDIU.  Additionally, the Veteran's unemployability, as per the Veteran's contentions and the evidence of record, is primarily related to the acquired psychiatric disorder for which a statement of the case has not yet been issued by the RO with regard to the appeal for a higher rating in excess of 30 percent for the PTSD. Therefore, the issue of a TDIU is inextricably intertwined with the issues being remanded and the increased rating claim for TDIU being developed at the RO, and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records pertinent to the claims and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA audiological examination with a different Audiologist than before, if possible, to determine the nature an etiology of any bilateral hearing loss and tinnitus.  All indicated testing should be conducted with in the discretion of the audiologist.  If valid pure tone threshold readings cannot be obtained, a thorough explanation should be provided.  

The examiner is requested to discuss the following: 

(a).  Identify whether the Veteran has a current hearing loss disability for VA purposes.

(b).  If so, provide an opinion on whether the current hearing loss had its onset during service or is otherwise related to it, to include acoustic trauma.

(c).  Provide an opinion on whether the Veteran's tinnitus had onset during service or is otherwise related to service. 

A thorough rationale is required for each conclusion.  

3.  Schedule the Veteran for a VA examination for a skin condition of the right elbow.  All indicated testing should be conducted with in the discretion of the examiner.  

(a).  Identify any disabilities of the skin on the right elbow, to include psoriasis and/or eczema.  

(b).  Provide an opinion as to whether any identified skin disability of the right elbow had onset during service or is otherwise related to active service.

(c).  Provide an opinion as to whether each identified skin disability of the right elbow was etiologically related to exposures to toxins in the Persian Gulf, to include environmental toxins and depleted plutonium.  

A thorough rationale is required for each conclusion.  

4.  Readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with an SSOC and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


